  Case 16-82997      Doc 47       Filed 10/29/18 Entered 10/29/18 13:08:04           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: YOLONDA M. TORRES                     §       Case No. 16-82997
       GREGORY TORRES                        §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 12/30/2016.

       2) The plan was confirmed on 03/03/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          04/05/2018, 07/12/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 07/07/2017, 11/17/2017, 03/05/2018, 04/19/2018, 05/31/2018, 08/02/2018.

       5) The case was dismissed on 08/02/2018.

       6) Number of months from filing or conversion to last payment: 19.

       7) Number of months case was pending: 21.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82997      Doc 47       Filed 10/29/18 Entered 10/29/18 13:08:04         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 4,525.00
      Less amount refunded to debtor(s)                        $ 150.00
NET RECEIPTS                                                                       $ 4,375.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                      $ 0.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 376.00
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 376.00

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
SPRINGER LAW FIRM                   Lgl      4,000.00    4,000.00       4,000.00       0.00        0.00
HART, JEFF                          Sec          0.00         NA             NA        0.00        0.00
ALLY FINANCIAL                      Sec     15,000.00   15,000.00           0.00   3,244.15      754.85
ALLY FINANCIAL                      Uns      3,000.00    3,567.47           0.00       0.00        0.00
ROCK VALLEY FEDERAL CREDIT          Uns          0.00        0.00           0.00       0.00        0.00
ACCELERATED RECEIVABLES             Uns          1.00         NA             NA        0.00        0.00
PORTFOLIO RECOVERY                  Uns      2,104.00    2,270.40       2,270.40       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns         82.00      145.95         145.95       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns        766.00    1,270.41       1,270.41       0.00        0.00
RESURGENT CAPITAL SERVICES          Uns      1,171.00    1,304.51       1,304.51       0.00        0.00
CREDIT PROTECTION                   Uns          1.00         NA             NA        0.00        0.00
PORTFOLIO RECOVERY                  Uns        245.00      277.21         277.21       0.00        0.00
U.S. DEPARTMENT OF EDUCATION        Uns          0.00    2,805.68           0.00       0.00        0.00
GECRBPAYPALSMARTCONN                Uns        182.00         NA             NA        0.00        0.00
BECKET & LEE LLP                    Uns         77.00      145.63         145.63       0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns         54.00      781.24         781.24       0.00        0.00
DEPARTMENT STORE NATIONAL           Uns         39.00      137.50         137.50       0.00        0.00
MEDIACOM COMMUNICATIONS             Uns        519.00         NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-82997      Doc 47       Filed 10/29/18 Entered 10/29/18 13:08:04   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
RESURGENT CAPITAL SERVICES      Uns           712.00     697.42     697.42       0.00       0.00
MUTUAL MANAGEMENT SERVICES Uns                222.00        NA         NA        0.00       0.00
ROCHELLE COMMUNITY HOSPITAL Uns               181.00        NA         NA        0.00       0.00
PORTFOLIO RECOVERY              Uns           296.00     384.17     384.17       0.00       0.00
PORTFOLIO RECOVERY              Uns         7,190.00   5,233.72   5,233.72       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns                 645.00     745.88     745.88       0.00       0.00
CAVALRY SPV I, LLC              Uns         1,560.00     936.35     936.35       0.00       0.00
CAVALRY SPV I, LLC              Uns         1,066.00   1,188.36   1,188.36       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns                 802.00     908.91     908.91       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns               1,197.00     646.27     646.27       0.00       0.00
TD BANK USA, N.A.               Uns           280.00     372.66     372.66       0.00       0.00
HART, JEFF                      Uns             0.00        NA         NA        0.00       0.00
DISCOVER BANK                   Uns             0.00   1,746.10   1,746.10       0.00       0.00
RESURGENT CAPITAL SERVICES      Uns             0.00     572.55     572.55       0.00       0.00
QUANTUM3 GROUP LLC as agent for Uns             0.00     868.65     868.65       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns                   0.00   1,389.39   1,389.39       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns                   0.00     262.05     262.05       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns                   0.00   1,264.11   1,264.11       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns                   0.00     432.77     432.77       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns                   0.00     632.88     632.88       0.00       0.00
MIDLAND CREDIT MANAGEMENT Uns                   0.00     484.00     484.00       0.00       0.00
NICOR                           Uns             0.00     205.40     205.40       0.00       0.00
CAVALRY SPV I, LLC              Uns             0.00   1,717.52   1,717.52       0.00       0.00
CAVALRY SPV I, LLC              Uns             0.00   1,448.75   1,448.75       0.00       0.00
RESURGENT CAPITAL SERVICES      Uns             0.00     623.59     623.59       0.00       0.00
TD BANK USA, N.A.               Uns             0.00     359.76     359.76       0.00       0.00
PORTFOLIO RECOVERY              Uns             0.00   1,530.67   1,530.67       0.00       0.00
PORTFOLIO RECOVERY              Uns             0.00     128.07     128.07       0.00       0.00
PORTFOLIO RECOVERY              Uns             0.00     634.25     634.25       0.00       0.00
PORTFOLIO RECOVERY              Uns             0.00   2,220.89   2,220.89       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82997      Doc 47       Filed 10/29/18 Entered 10/29/18 13:08:04     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00            $ 0.00             $ 0.00
      Mortgage Arrearage                            $ 0.00            $ 0.00             $ 0.00
      Debt Secured by Vehicle                       $ 0.00       $ 3,244.15           $ 754.85
      All Other Secured                             $ 0.00            $ 0.00             $ 0.00
TOTAL SECURED:                                      $ 0.00       $ 3,244.15           $ 754.85

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 33,967.99           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 376.00
       Disbursements to Creditors               $ 3,999.00

TOTAL DISBURSEMENTS:                                             $ 4,375.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82997        Doc 47      Filed 10/29/18 Entered 10/29/18 13:08:04               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
